PER CURIAM:
Mikeal Stine and Jeremy Pinson appeal the district court’s order dismissing under 28 U.S.C. § 1915(g) (2012) their complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Stine v. Doe, No. 5:13-ct-03279-D, 2014 WL 229343 (E.D.N.C. Jan. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.